149 Ga. App. 859 (1979)
256 S.E.2d 152
WILLIS
v.
CENTURY FINANCE COMPANY, INC.
57452.
Court of Appeals of Georgia.
Submitted March 6, 1979.
Decided May 8, 1979.
Elkins, Flournoy & Gemmette, James A. Elkins, Jr., for appellant.
William L. Slaughter, for appellee.
BANKE, Acting Presiding Judge.
The appellee finance company secured a default judgment against the appellant in December 1976 in a suit on a note made under the provisions of the Georgia Industrial Loan Act. The default judgment was satisfied in July 1978. Three separate motions to set the judgment aside were subsequently filed in August and September 1978. All were denied. This appeal is from denial of the final motion to set aside. Held:
Since the judgment complained of is satisfied, the appeal from the denial of the motion to set aside is moot. Cannon v. Belmont Fin. Corp., 120 Ga. App. 131 (169 SE2d 631) (1969). In any event, since the motion to set aside fails to show any special reason why its ground of attack could not and should not have been contained in previous motions to set aside, the matter is res judicata. See Farmer v. Baird, 35 Ga. App. 208 (132 SE 260) (1926).
Judgment affirmed. Underwood and Carley, JJ., concur.